Exhibit 10.15

RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
JASON INDUSTRIES, INC. 2014 OMNIBUS INCENTIVE PLAN


* * * * *


Participant:                            


Grant Date:                            


Number of Restricted Stock Units Granted:                             


Number of “Time-Vesting RSUs” Granted:                         


Number of “Stock Price-Vesting RSUs” Granted:                     


Number of “EBITDA-Vesting RSUs” Granted:          (         at Maximum)    


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Jason Industries,
Inc. (f/k/a/ Quinpario Acquisition Corp.), a corporation organized in the State
of Delaware (the “Company”), and the Participant specified above, pursuant to
the Jason Industries, Inc. 2014 Omnibus Incentive Plan, as in effect and as
amended from time to time (the “Plan”), which is administered by the Committee;
and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

 
 
 




--------------------------------------------------------------------------------




2.    Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Time-Vesting
RSUs, Stock Price-Vesting RSUs and EBITDA-Vesting RSUs, respectively, specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the shares of Common Stock underlying the RSUs, except as
otherwise specifically provided for in the Plan or this Agreement.
3.    Vesting.
(a)    Time Vesting. The Time-Vesting RSUs shall vest in equal one-third (1/3)
installments on each of the first three (3) anniversaries following the Grant
Date, provided that the Participant has not incurred a Termination of Employment
prior to the applicable vesting date. There shall be no proportionate or partial
vesting in the periods prior to each vesting date and all vesting shall occur
only on the appropriate vesting date, subject to the Participant’s continued
employment with the Company or any of its Subsidiaries on each applicable
vesting date. The foregoing provisions of this Section 3(a) are subject to the
provisions of Sections 3(d) through 3(j) hereof.
(b)    Stock Price Vesting. The Stock Price-Vesting RSUs shall become vested as
follows, provided that the Participant has not incurred a Termination of
Employment prior to the applicable vesting date. If on any date between the
Grant Date and the third anniversary of the Grant Date, the Fair Market Value of
the Common Stock:
(i)
equals or exceeds $[ ] in any twenty (20) trading days within a thirty (30)
trading day period, then [ ] of the Stock Price-Vesting RSUs shall vest;

(ii)
equals or exceeds $[ ] in any twenty (20) trading days within a thirty (30)
trading day period, then an additional [ ] of the Stock Price-Vesting RSUs shall
vest (a total of [ ] of the Stock Price-Vesting RSUs vested);

(iii)
equals or exceeds $[ ] in any twenty (20) trading days within a thirty (30)
trading day period, then an additional [ ]    of the Stock Price-Vesting RSUs
shall vest (a total of [ ] of the Stock Price-Vesting RSUs vested); and

(iv)
equals or exceeds $[ ] in any twenty (20) trading days within a thirty (30)
trading day period, then an additional [ ] of the Stock Price-Vesting RSUs shall
vest (a total of [ ] of the Stock Price-Vesting RSUs vested).

Any portion of the Stock Price-Vesting RSUs that have not become fully vested on
the date immediately following the third anniversary of the Grant Date shall be
cancelled and forfeited for

 
2
 




--------------------------------------------------------------------------------




no consideration. There shall be no proportionate or partial vesting in the
periods prior to each vesting date and all vesting shall occur only on the
appropriate vesting date, subject to the Participant’s continued employment with
the Company or any of its Subsidiaries on each applicable vesting date. The
foregoing provisions of this Section 3(b) are subject to the provisions of
Sections 3(d) through 3(j) hereof.
(c)    EBITDA Less CapEx Vesting. The EBITDA-Vesting RSUs shall become vested on
the last day of the Measurement Period based upon the Company’s achievement of
Cumulative EBITDA Less CapEx relative to the Target Cumulative EBITDA Less CapEx
for the period beginning on July 1, 2014 and ending on June 30, 2017 (the
“Measurement Period”), as follows, provided that the Participant has not
incurred a Termination of Employment prior to the last day of the Measurement
Period:
Achievement of Cumulative EBITDA Less CapEx Goals
Number of EBITDA-Vesting RSUs Becoming Vested
Less than 80%
[ ] RSUs
80% (Threshold)
[ ] RSUs
100% (Target)
[ ] RSUs
120% and above (Maximum)
[ ] RSUs

If the actual Cumulative EBITDA Less CapEx amount achieved is between Threshold
and Target or between Target and Maximum in the table above, the number of
EBITDA-Vesting RSUs that vest shall be determined using straightline
interpolation between the two such vesting achievement goal amounts (e.g., if
the actual amount of Cumulative EBITDA Less CapEx achieved is equal to 90% of
the Target Cumulative EBITDA Less CapEx) then [ ] EBITDA-Vesting RSUs shall
vest. There shall be no proportionate or partial vesting in the periods prior to
each vesting date and all vesting shall occur only on the appropriate vesting
date, subject to the Participant’s continued employment with the Company or any
of its Subsidiaries on the applicable vesting date. For purposes of this Section
3(c), the following terms shall have the following meanings:
“Cumulative EBITDA” shall mean the aggregate of the Company’s quarterly
consolidated earnings before interest, taxes, depreciation and amortization, as
set forth in the Company’s unaudited financial statements for the Measurement
Period, as calculated in good faith by the Committee in consultation with the
Company’s independent auditors, all as determined in accordance with prior
Company practices consistently applied during the Measurement Period. In
connection with any Cumulative EBITDA determination required hereunder, the
Committee shall exclude, or adjust to reflect, the impact of any event or
occurrence that the Committee determines in its good-faith discretion, in
consultation with the Company’s independent auditors, should be appropriately
excluded or adjusted, including (i) restructurings, discontinued operations,
extraordinary items or events (including acquisitions and divestitures), and
other unusual or non-recurring charges (including expenses incurred with
acquisitions and divestitures, and expenses associated with compensatory equity
grants), (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, (iii)
losses incurred as a result

 
3
 




--------------------------------------------------------------------------------




of any goodwill impairment, or (iv) a change in tax law or accounting standards
required by U.S. generally accepted accounting principles (“Extraordinary
Events”).
“Target Cumulative EBITDA Less CapEx” shall mean $[ ], subject to adjustment
hereafter for any Extraordinary Events.


“Cumulative EBITDA Less CapEx” shall mean the actual Cumulative EBITDA excluding
therefrom the sum of capital expenditures as set forth in the Company’s
unaudited financial statements for the Measurement Period, subject to adjustment
for any Extraordinary Events.


The foregoing provisions of this Section 3(c) are subject to the provisions of
Sections 3(d) through 3(j) hereof.


(d)    Committee Discretion to Accelerate Vesting. Notwithstanding any other
provision herein to the contrary, the Committee may, in its sole discretion,
provide for accelerated vesting of the RSUs at any time and for any reason.
(e)    Change in Control. In the event of the consummation of a Change in
Control prior to the third anniversary of the Grant Date, provided that the
Participant has not incurred a Termination of Employment prior to such date
(other than a Termination provided at Section 3(j)), (i) all unvested
Time-Vesting RSUs shall become immediately vested, (ii) all unvested Stock
Price-Vesting RSUs shall become immediately vested, and (iii) one hundred
percent (100%) of the EBITDA-Vesting RSUs shall become immediately vested.
(f)    Involuntary Termination Without Cause; Voluntary Resignation For Good
Reason. If the Participant incurs a Termination of Employment by the Company
without Cause or there is a voluntary Termination of Employment by the
Participant with Good Reason, then (i) a portion of the Time-Vesting RSUs that
would have become vested on the next anniversary of the Grant Date immediately
following the date of such Termination of Employment had the Participant’s
Termination not occurred shall become vested as of the date of such Termination;
(ii) the Stock Price-Vesting RSUs shall remain outstanding and be eligible to
vest for the shorter of (x) a period of one (1) year following the date of
Termination and (y) the third anniversary of the Grant Date, in accordance with
the achievement of the vesting conditions set forth in Section 3(b) hereof; and
(iii) a pro-rated portion of the EBITDA-Vesting RSUs (determined by multiplying
the number of such EBITDA-Vesting RSUs by a fraction, the numerator of which is
the number of days during the period beginning on the Grant Date and ending on
the date of Termination and the denominator of which is 1,095) shall continue to
be eligible to vest in accordance with the achievement of the vesting conditions
set forth in Section 3(c) hereof. For purposes of this Agreement, “Good Reason”
means, with respect to a Participant’s Termination of Employment: (a) in the
case where there is no employment agreement or similar agreement in effect
between the Company or an Affiliate and the Participant on the Grant Date hereof
(or where there is such an agreement but it does not provide for a voluntary
termination of employment for “good reason” or “constructive termination” (or
words or a concept of like import)), a voluntary termination due to good reason,
as the Committee, in its sole discretion, decides to treat as a Good Reason
termination; or (b) in the case where there is an employment agreement or
similar agreement in effect between the Company or an Affiliate

 
4
 




--------------------------------------------------------------------------------




and the Participant on the Grant Date that defines “good reason” (or words or a
concept of like import, such as “Constructive Termination”), a termination due
to good reason (or words or a concept of like import), as defined in such
agreement.
(g)    Termination by Death or Disability. If the Participant’s Termination of
Employment is due to the Participant’s death or Disability, then (i) the
Time-Vesting RSUs shall become fully vested as of the date of such Termination;
(ii) the Stock Price-Vesting RSUs shall remain outstanding and be eligible to
vest for the shorter of (x) a period of one (1) year following the date of
Termination and (y) the third anniversary of the Grant Date, in accordance with
the achievement of the vesting conditions set forth in Section 3(b) hereof; and
(iii) a pro-rated portion of the EBITDA-Vesting RSUs (determined by multiplying
the number of such EBITDA-Vesting RSUs by a fraction, the numerator of which is
the number of days during the period beginning on the Grant Date and ending on
the date of Termination and the denominator of which is 1,095) shall continue to
be eligible to vest in accordance with the achievement of the vesting conditions
set forth in Section 3(c) hereof.
(h)    Voluntary Resignation. If the Participant’s Termination of Employment is
voluntary other than with Good Reason, all RSUs that are held by such
Participant that are unvested shall terminate and expire as of the date of such
Participant’s Termination.
(i)    Termination for Cause. If the Participant’s Termination (i) is for Cause
or (ii) is a voluntary Termination (as provided in Section 3(h)) after the
occurrence of an event that is then grounds for a Termination for Cause, all
RSUs, whether vested or not vested, that are held by such Participant shall
thereupon be forfeited and cancelled for no value without any consideration as
of the date of such Termination.
(j)    Termination in Connection with a Change in Control. In the event of the
Participant’s Participant’s Termination of Employment (i) by the Company without
Cause, (ii) by voluntary resignation by the Participant with Good Reason, or
(iii) due to the Participant’s death or Disability, in each case, on or during
the ninety (90) day period preceding the date of consummation of a Change in
Control that occurs on or prior to the third anniversary of the Grant Date, then
any unvested RSUs that would have been forfeited on the date of the
Participant’s Termination shall be treated in accordance with Section 3(e)
hereof upon the date of the Change in Control.
(k)    Termination of Unvested RSUs; Forfeiture. Any portion of the RSUs that
does not become vested in accordance with the provisions of this Section 3 shall
be automatically forfeited and cancelled for no value without any consideration
being paid therefor and otherwise without any further action of the Company
whatsoever. For the avoidance of doubt, any portion of the RSUs that do not
become vested on or prior to the third anniversary of the Grant Date shall be
automatically forfeited and cancelled as of such date for no value without any
consideration being paid therefor and otherwise without any further action of
the Company whatsoever.
4.    Delivery of Shares; Holding Requirement.
(a)    Delivery of Shares. Within thirty (30) days following the date of vesting
of RSUs, the Company shall issue to the Participant the number of shares of
Common Stock, free and

 
5
 




--------------------------------------------------------------------------------




clear of all restrictions (other than as may apply under Section 4(b) or Section
9) that correspond to the number of RSUs that have become so vested on the
applicable vesting date.
(b)    Holding Requirement. In the event that any Stock Price-Vesting RSUs
become vested prior to the first anniversary of the Grant Date, the Participant
shall not, on or prior to such first anniversary of the Grant Date, sell,
assign, transfer, encumber, hypothecate or pledge any such shares so delivered
in respect of such vested RSUs pursuant to Section 4(a).
5.    Dividends; Rights as Stockholder. Cash dividends on shares of Common Stock
issuable hereunder shall be credited to a dividend book entry account on behalf
of the Participant with respect to each RSU granted to the Participant, provided
that such cash dividends shall not be deemed to be reinvested in shares of
Common Stock and shall be held uninvested and without interest and paid in cash
at the same time that the shares of Common Stock underlying the RSUs are
delivered to the Participant in accordance with the provisions hereof. Stock
dividends on shares of Common Stock shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such stock dividends shall be paid in shares of
Common Stock at the same time that the shares of Common Stock underlying the
RSUs are delivered to the Participant in accordance with the provisions hereof.
For the sake of clarity, in the event any portion of the unvested RSUs is
forfeited and cancelled in accordance with this agreement or the Plan, any
accrued dividends on shares of Common Stock underlying such forfeited RSUs shall
be automatically forfeited for no value without any consideration being paid
therefor and otherwise without any further action of the Company whatsoever.
Except as otherwise provided herein, the Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by any RSU unless
and until the Participant has become the holder of record of such shares.
6.    Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder
7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. The foregoing
provisions of this Section 8 to the contrary notwithstanding, the Participant
may direct the Company to satisfy any such required withholding obligation with
regard to the Participant by reducing the amount of cash or shares of Common
Stock, having an aggregate

 
6
 




--------------------------------------------------------------------------------




Fair Market Value equal to the statutory minimum withholding obligation,
otherwise deliverable to the Participant pursuant to Section 4(a).
9.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement, consistent with issuances to holders of shares of Common Stock other
than pursuant to this Agreement. The Participant shall, at the request of the
Company, promptly present to the Company any and all certificates representing
shares of Common Stock acquired pursuant to this Agreement in the possession of
the Participant in order to carry out the provisions of this Section 9.
10.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
11.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time to the extent permitted,
without the Participant’s consent thereto, under the Plan. This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.
12.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the

 
7
 




--------------------------------------------------------------------------------




General Counsel of the Company. Any notice hereunder by the Company shall be
given to the Participant in writing and such notice shall be deemed duly given
only upon receipt thereof at such address as the Participant may have on the
payroll files with the Company.
13.    No Right to Employment. Any questions as to whether and when there has
been a Termination and the cause of such Termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company, its Subsidiaries or its Affiliates
to terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.
14.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
15.    Compliance with Laws. The grant of RSUs and the issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the RSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements; provided, in such event as
the Company is prohibited from issuing shares of Common Stock, the Company shall
pay to the Participant (unless otherwise prohibited by law), within thirty (30)
days following the date of vesting of RSUs, cash in an amount equal to the
aggregate Fair Market Value of shares of Common Stock represented by such vested
RSUs. As a condition to the settlement of the RSUs, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation.
16.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns and the Participant and the Participant’s heirs, executors,
administrators, legal representatives and permitted assigns. The Participant
shall not assign (except in accordance with Section 6 hereof) any part of this
Agreement without the prior express written consent of the Company.
17.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
19.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other

 
8
 




--------------------------------------------------------------------------------




agreements, certificates, instruments and documents as either party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the Plan and the consummation of the transactions
contemplated thereunder.
20.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time in accordance with the terms
thereof as in effect on the Grant Date and not inconsistent with the provisions
of Section 11 hereof; (b) the Award of RSUs made under this Agreement is
completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including, without
limitation, the RSUs awarded hereunder) give the Participant any right to any
grants or awards in the future whatsoever; and (d) any benefits granted under
this Agreement are not part of the Participant’s ordinary salary, and shall not
be considered as part of such salary in the event of severance, redundancy or
resignation.
* * * * *

 
9
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


JASON INDUSTRIES, INC.






By:                        


Name:                        


Title:                        






PARTICIPANT






    


Name:     



 
10
 


